Per Curiam.
This is an appeal from an order restraining and enjoining the chamberlain of the city of Albany from selling the lands of the petitioners for the purpose of collecting an assessment for alleged street improvements in said city. The proceedings are in all essential particulars like the proceedings in the matter of the Petition of Bridgford, 30 N. Y. Supp. 381, (decided at this term,) and we see no reason for an extended discussion of the same, but think it must be disposed of upon the opinion written in that case.
Order reversed, with costs to the defendant.